 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   ZURICH AMERICAN INSURANCE                         Case No.: 3:18-CV-0517 W (NLS)
     COMPANY, et al.,
14
                                     Plaintiffs,       ORDER GRANTING PLAINTIFFS’
15                                                     MOTION FOR ENTRY OF DEFAULT
     v.                                                AND DEFAULT JUDGMENT [DOC.
16
                                                       17]
     SOLVIS STAFFING SERVICES, INC,
17
     et al.,
18                                 Defendants.
19
20         Pending before the Court is Plaintiffs’ motion for entry of default and default
21   judgment against Defendant. [Doc. 17.] The Court decides the matter on the papers
22   submitted and without oral argument. See Civ. L.R. 7.1(d.1). For the reasons stated
23   below, the Court GRANTS Plaintiffs’ motion. [Doc. 17.]
24   //
25   //
26   //
27   //
28   //

                                                   1
                                                                              3:18-CV-0517 W (NLS)
 1   I.       BACKGROUND
 2            Plaintiffs Zurich American Insurance Company and Zurich American Insurance
 3   Company of Illinois (Collectively, “Zurich”) issued workers compensation insurance
 4   policies to Defendant Solvis Staffing Services, Inc. (“the Policies”). (Compl. [Doc. 1] ¶
 5   10.) The Policies require Zurich to pay benefits under the relevant workers compensation
 6   laws and to defend against any claim, proceeding, or suit arising under the Policies. (Id.
 7   ¶¶ 17, 18.)
 8            Zurich alleges the Policies were issued because Solvis misrepresented the nature of
 9   its business on its application. (Compl. ¶ 7.) On the application, Solvis denied it
10   functioned as a Professional Employer Organization (“PEO”). (Id. Ex. 4 [Doc. 1-2] p.
11   22.)1 However, Zurich contends that an investigation into the services provided by Solvis
12   revealed Solvis actually provided services as a PEO. (Id. ¶¶ 27–56.) Specifically, the
13   Complaint alleges Solvis entered into agreements with other staffing companies whereby
14   these companies utilized Solvis’ Policies to submit workers compensation claims. (Id. ¶¶
15   34, 35.)
16            As a result of the investigation into Solvis’ activities, Zurich issued a notice of
17   rescission on January 8, 2018 rescinding the Policies. (Compl. ¶ 56.) By March 9, 2018,
18   Zurich filed the instant lawsuit. Zurich then attempted to serve the summons and
19   complaint on Solvis at its principal place of business, and on both directors of the
20   company. (Meno Decl. [Doc. 17-2] ¶¶ 5–7.) Before Zurich effectuated service, however,
21   Solvis filed for Chapter 7 bankruptcy. (Mot. for Default [Doc. 17] 3:7–10.)
22            The U.S. Bankruptcy Court for the Southern District of California appointed James
23   L. Kennedy as the Chapter 7 Trustee (“Trustee”) on behalf of the Debtor, Solvis. (See
24   Notice of Appearance [Doc. 6] 1:20–22.) Zurich then initiated an Adversary Proceeding
25   against Solvis, entitled Zurich American Insurance Company, et al. v. Solvis Staffing
26
27
28   1
         All page references to exhibits attached are to the CMECF page stamp.
                                                         2
                                                                                   3:18-CV-0517 W (NLS)
 1   Services, Inc., et al., Adversary Case No. 18-01291-LA7. Subsequently, Trustee and
 2   Zurich entered into a stipulation in which Trustee agreed to withdraw opposition to
 3   Zurich’s motion for relief from stay and agreed not to contest the relief sought in this
 4   action. (Mot. for Misc. Relief Ex. 2 [Doc. 4] pp. 8–11; Notice of Appearance pp. 1, 2.)
 5         Zurich now moves for entry of default and default judgment against Solvis. (Mot.
 6   for Default.) For the reasons that follow, the motion will be granted.
 7
 8   II.   LEGAL STANDARD
 9         Rule 55(b)(2) of the Federal Rules of Civil Procedure governs applications to the
10   court for default judgment. See Fed. R. Civ. P. 55(b)(2). Default judgment is available
11   where the plaintiff establishes: (1) defendant has been served with the summons and
12   complaint and default was entered for their failure to appear; (2) defendant is neither a
13   minor nor an incompetent person; (3) defendant is not in military service or not otherwise
14   subject to the Soldiers and Sailors Relief Act of 1940; and (4) if defendant has appeared
15   in the action, that defendant was provided with notice of the application for default
16   judgment at least three days prior to the hearing. See, e.g., 50 U.S.C. § 521; Fed. R. Civ.
17   P. 55; Twentieth Century Fox Film Corp. v. Streeter, 438 F. Supp. 2d 1065, 1070 (D.
18   Ariz. 2006).
19         Entry of default judgment is within the trial court’s discretion. See Taylor Made
20   Golf Co. v. Carsten Sports, Ltd., 175 F.R.D. 658, 660 (S.D. Cal. 1997) (citing Lau Ah
21   Yew v. Dulles, 236 F.2d 415, 416 (9th Cir. 1956)). In making this determination, the
22   court considers the following factors: (1) the possibility of prejudice to the plaintiff, (2)
23   the merits of plaintiff's substantive claim, (3) the sufficiency of the complaint, (4) the
24   sum of money at stake in the action, (5) the possibility of a dispute concerning the
25   material facts, (6) whether the default was due to excusable neglect, and (7) the strong
26   policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.
27   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
28

                                                    3
                                                                                  3:18-CV-0517 W (NLS)
 1          Upon entry of default, the factual allegations in plaintiff's complaint, except those
 2   relating to damages, are deemed admitted. E.g., Televideo Sys., Inc. v. Heidenthal, 826
 3   F.2d 915, 917-18 (9th Cir. 1987) (quoting Geddes v. United Fin. Group, 559 F.2d 557,
 4   560 (9th Cir. 1977)). Where the amount of damages claimed is a liquidated sum or
 5   capable of mathematical calculation, the court may enter a default judgment without a
 6   hearing. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981). When it is necessary for
 7   the plaintiff to prove unliquidated or punitive damages, the court may require plaintiff to
 8   file declarations or affidavits providing evidence for damages in lieu of a full evidentiary
 9   hearing. Transportes Aereos De Angola v. Jet Traders Invest. Corp., 624 F.Supp. 264,
10   266 (D. Del. 1985).
11
12   III.   DISCUSSION
13          A.     Entitlement to Default
14          Default is a two-step procedure. Fed. R. Civ. P. 55. An entry of default must
15   precede an entry of default judgment. Id.; 10A Charles Alan Wright & Arthur R. Miller,
16   Federal Practice and Procedure § 2682 (4th ed. 2019). Thus, the Court must first address
17   whether entry of default is appropriate.
18          Entry of default is appropriate where the defendant “fails to plead or otherwise
19   defend.” See Fed. R. Civ. P. 55(a). Here, Solvis has failed to defend.
20          On April 11, 2019, Trustee appeared on behalf of Solvis and filed a notice of
21   abandonment of defense.2 (Notice of Appearance pp. 1, 2.) Upon abandonment, Solvis
22   regained the ability to defend this action in its own name. See Catalano v. C.I.R., 279
23   F.3d 682, 685 (9th Cir. 2002). However, California law prohibits a suspended
24   corporation from exercising any right, power, or privilege, “[e]xcept for the purposes of
25   filing an application for an exempt status or amending the articles of incorporation as
26
27
     2
      A Chapter 7 Trustee is vested with the right to sue and/or defend any action pending against the
28   Debtor. Fed. R. Bankr. P. 6009.
                                                        4
                                                                                         3:18-CV-0517 W (NLS)
 1   necessary either to perfect that application or to set forth a new name.” Cal. Rev. & Tax.
 2   Code § 23301. Solvis’ corporate status was suspended as of July 25, 2018 (Meno Decl. ¶
 3   8), and there is no indication Solvis is attempting to reinstate its active status. As such,
 4   Solvis is barred from participating in this suit.
 5         Because Solvis has failed to plead or otherwise defend, the Court grants Zurich’s
 6   request for entry of default.
 7
 8         B.     Eitel Factors
 9         Weighing the Eitel factors, the Court finds default judgment is appropriate. If the
10   Court denied default judgment, Zurich would unnecessarily continue litigating an
11   uncontested dispute. As discussed below, Zurich’s allegations sufficiently plead the five
12   causes of action asserted in the Complaint, and there is no apparent reason to doubt the
13   merits of Zurich’s substantive claims. Additionally, Solvis has made no showing that
14   their failure to respond to the lawsuit was due to excusable neglect, nor is there any
15   apparent possibility of a dispute concerning the material facts. Because the factors weigh
16   in Zurich’s favor, the Court, while recognizing the public policy favoring decisions on
17   the merits, will grant default judgment.
18
19         C.     Merits of Zurich’s Five Causes of Action
20                1.     Rescission
21         Zurich’s first cause of action is for rescission of the Policies issued to Solvis.
22   (Compl. p. 12.) An insurer may rescind a policy when the insured misrepresents or
23   conceals material information in its insurance application. LA Sound USA, Inc. v. St.
24   Paul Fire & Marine Ins. Co., 156 Cal. App. 4th 1259, 1272 (2007).
25         The Complaint alleges Solvis misrepresented or concealed material information on
26   its insurance application. (Compl. ¶¶ 7–9.) Zurich attached documents demonstrating
27   that Solvis represented itself as a temporary staffing organization. (See Compl. Exs. 1–
28

                                                    5
                                                                                 3:18-CV-0517 W (NLS)
 1   4.) Despite this representation, the Complaint alleges Solvis provided services as a PEO.
 2   (Id. ¶¶ 7–12.)
 3         Accordingly, the Court finds Zurich is entitled to a default judgment as to the first
 4   cause of action for rescission of the Zurich Policies.
 5
 6                2.     Zurich is Entitled to Recoupment and Restitution of
                         Defense and Indemnity Payments
 7
 8         Zurich’s second, third, and fourth causes of action seek recoupment and restitution
 9   of fees and benefits bestowed upon Solvis. (Compl. ¶¶ 63–72.) These actions derive
10   from the first cause of action for rescission. As such, California Civil Code § 1692
11   provides:
12         When a contract has been rescinded in whole or in part, any party to the
13         contract may seek relief based upon such rescission by (a) bringing an action
           to recover any money or thing owing to him by any other party to the
14         contract as a consequence of such rescission or for any other relief to which
15         he may be entitled. A claim for damages is not inconsistent with a claim for
           relief based upon rescission. The aggrieved party shall be awarded complete
16         relief, including restitution of benefits, if any, conferred by him as a result of
17         the transaction and any consequential damages to which he is entitled.

18         As previously stated, Zurich established a basis for rescission of the Policies. The
19   second, third, and fourth causes of action re-allege the same allegations supporting
20   Zurich’s rescission claim. (Compl. ¶¶ 63, 65, 67.) Under California Civil Code § 1692,
21   the Court finds Zurich is entitled recoupment and restitution of fees and benefits
22   bestowed upon Solvis.
23
24                3.     Declaratory Relief
25          Zurich’s final cause of action requests a declaration that: the Zurich Policies with
26   Solvis are rescinded ab initio; Zurich has no duty to defend or indemnify Solvis in the
27   underlying claims for workers’ compensation benefits nor a duty to respond to those
28   underlying claims; Zurich is entitled to recoup defense fees, costs and indemnity paid on

                                                   6
                                                                                 3:18-CV-0517 W (NLS)
 1   behalf of Solvis; and restitution in an amount equal to the benefits conferred upon Solvis
 2   as defense fees, costs and indemnity. (Compl. ¶¶ 74a–d.)
 3         The Declaratory Judgment Act provides: “[i]n a case of actual controversy within
 4   its jurisdiction … any court of the United States, upon the filing of an appropriate
 5   pleading, may declare the rights and other legal relations of any interested party seeking
 6   such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §
 7   2201(a).
 8         Here, the Complaint alleges complete diversity amongst the parties and implicates
 9   a case or controversy. (See Compl. ¶¶ 1–3, 7–14.) Accordingly, declaratory relief is
10   appropriate. For the reasons discussed throughout this order, the Court finds Zurich is
11   entitled to declaratory relief.
12
13         D.     Requested Relief – Recoupment and Restitution
14         Because Zurich is entitled to default judgment, the remaining issue is the requested
15   relief. Zurich requests judgment for $913,796.77 against Solvis on the second cause of
16   action for recoupment of defense fees and costs, third cause of action for recoupment of
17   indemnity costs, and fourth cause of action for unjust enrichment. (Mot. for Default
18   13:8–11.)
19         Under California Civil Code § 1692, Zurich is entitled to recover any money owed
20   as a consequence of rescission. The evidence and declarations attached confirm Zurich
21   incurred damages of $913,796.77. (See Peat Decl. [Doc. 17-1] ¶¶ 3–6, Ex. 1.)
22   Accordingly, the Court will award the damages requested.
23
24   IV.   CONCLUSION AND ORDER
25         For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for entry of
26   default and default judgment [Doc. 17.] and ORDERS as follows:
27         1.     DEFAULT is hereby ENTERED against Defendant Solvis Staffing
28                Services, Inc.

                                                  7
                                                                               3:18-CV-0517 W (NLS)
 1        2.    DEFAULT JUDGMENT is entered in favor of Plaintiffs Zurich American
 2              Insurance Company and Zurich American Insurance Company of Illinois,
 3              and against Defendant Solvis Staffing Services, Inc. for: (1) the first cause of
 4              action for Rescission of the Policies numbered WC 5714483-00 and WC
 5              5714484-00; (2) the second cause of action for Recoupment of Defense Fees
 6              and Costs; (3) the third cause of action for Recoupment of Indemnity Costs;
 7              (4) the fourth cause of action for Restitution; and (5) the fifth cause of action
 8              for Declaratory Relief.
 9        3.    The Court AWARDS Plaintiffs Zurich American Insurance Company and
10              Zurich American Insurance Company of Illinois $913,796.77 in damages
11              against Defendant Solvis Staffing Services, Inc.
12        4.    The Court DECLARES: (1) the Policies issued by Plaintiffs Zurich
13              American Insurance Company and Zurich American Insurance Company of
14              Illinois (collectively, “Zurich”) to Defendant Solvis Staffing, Inc. (“Solvis”)
15              are rescinded ab initio; (2) Zurich has no duty to defend or indemnify Solvis
16              in the underlying claims for workers’ compensation benefits nor a duty to
17              respond to those underlying claims; (3) Zurich is entitled to recoup defense
18              fees, costs and indemnity paid on behalf of Solvis; and (4) Zurich is entitled
19              to restitution in an amount equal to the benefits conferred upon Solvis as
20              defense fees, costs and indemnity.
21        IT IS SO ORDERED.
22   Dated: August 14, 2019
23
24
25
26
27
28

                                                 8
                                                                              3:18-CV-0517 W (NLS)
